201 F.2d 55
96 U.S.P.Q. 289
ARTHUR KAHN CO., Inc.v.SWITZER BROTHERS, Inc. et al.
No. 11524.
United States Court of Appeals Sixth Circuit.
Dec. 18, 1952.

John F. Oberlin, Cleveland, Ohio and George B. Finnegan, Jr., New York City, for appellant.
Albert L. Ely, Albert L. Ely, Jr. and Charles B. Gordon, Cleveland, Ohio, for appellees.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause has been heard upon appeal from an order of the United States District Court for the Northern District of Ohio, 101 F.Supp. 541, denying a motion for temporary injunction forbidding defendants (now appellees) from prosecuting a patent infringement suit in the Northern District of Texas until final judgment has been rendered in the case at bar;


2
And it appearing that, as of today, an appeal is now pending in the United States Court of Appeals for the Fifth Circuit from a decree of the United States District Court for the Northern District of Texas in such patent infringement suit, and this court being of opinion that, regardless of whether or not the United States District Court for the Northern District of Ohio whose order is sought to be reviewed and reversed in this case or the United States District Court for the Northern District of Texas, or both, erred in not staying the prosecution of the suit in the latter named jurisdiction until final judgment has been rendered in the first mentioned jurisdiction, the United States Court of Appeals for the Sixth Circuit, upon the plainest principles of judicial comity, should not and will not attempt to interfere with an action now pending on appeal in the United States Court of Appeals for the Fifth Circuit;


3
Accordingly, the motion to dismiss the appeal in this cause is granted; and the appeal is consequently dismissed.